Case 1:16-cr-00454-PKC-RML Document 34 Filed 10/20/20 Page 1 of 2 PageID #: 233

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 SPN/MKM/KDE                                       271 Cadman Plaza East
 F. #2015R00757                                    Brooklyn, New York 11201



                                                   October 20, 2020


 By ECF and E-mail

 The Honorable Pamela K. Chen
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:    United States v. Eduardo Pletsch
                      Criminal Docket No. 16-454 (PKC)

 Dear Judge Chen:

                At the defendant Eduardo Pletsch’s sentencing on December 6, 2019, the
 government, with the consent of the defendant as well as FIFA, CONMEBOL and
 CONCACAF (the “Victims”), requested that the Court stay any determination of possible
 restitution owed by the defendant given other means by which the Victims might be
 compensated for their losses, which request the Court granted. 1 The Court has continued to
 stay any restitution determination as to the defendant, most recently on July 20, 2020, when
 the Court continued the stay until October 20, 2020. See Scheduling Order, ECF Dkt. Entry
 dated July 20, 2020.

                  The government writes to inform the Court that it continues to make progress
 in its efforts, in close consultation with the Victims, to secure an alternative means of
 reimbursing the Victims for their losses. Therefore, the government, with the consent of the
 defendant and the Victims, requests that the Court continue to stay any restitution
 determination as to the defendant until December 21, 2020, by which time the government
 will provide another update to the Court. Should there be additional developments before
 then, the government will so inform the Court. The government respectfully submits that

        1
               The decision to grant remission or restoration lies within the sole and
 exclusive discretion of the Attorney General and his designees at the Money Laundering and
 Asset Recovery Section.
Case 1:16-cr-00454-PKC-RML Document 34 Filed 10/20/20 Page 2 of 2 PageID #: 234

 The Honorable Pamela K. Chen
 July 20, 2020
 Page 2

 this request is consistent with the Court’s order staying the restitution payments previously
 ordered as to other defendants and the Second Circuit’s order staying the appeals of
 restitution orders as to the defendants Eduardo Li and Brayan Jiménez.

                In light of the foregoing, the government respectfully requests that the Court
 stay any restitution determination as to the defendant until December 21, 2020.


                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:       /s/
                                                    Samuel P. Nitze
                                                    M. Kristin Mace
                                                    Keith D. Edelman
                                                    Assistant U.S. Attorneys
                                                    718-254-7000

 cc:    Clerk of Court (PKC) (by ECF)
        Defense Counsel (by ECF)
